Gilbert, J.
J. D. Boone owned and operated a grocery business in the City of Maeon, which he sold to M. E. Everett. As a part of the contract of sale Boone signed the following agreement: “This is to certify that I will not operate any business that will conflict in the least with the business sold to and operated by M. E. Everett for the next three (3) years without his consent. If any trouble about last 6 months I will arrange OK with you.” (The last sentence is not material to the issue in the present case.) Within a few weeks after the sale *373Boone began to operate a new business of tbe same kind on the same street and within about a block and a half of the business, sold to Everett. The operation of the new business by Boone to a very large extent conflicts and competes with and greatly impairs the value of the old one. Everett filed a petition alleging the above stated facts, and prayed that Boone be enjoined from operating the new business. Boone demurred to the petition, on the ground that the portion of the contract of sale quoted above was in restraint of trade and unenforceable, because it contained no limitation as to space or territory. The demurrer was sustained, and the plaintiff excepted. Held:
No. 4037.
January 19, 1924.
Rehearing denied January 28, 1924.
John B. L. Smith, Grady G. Harris, and J. LeConte Smith, for plaintiff.
Strozier & Beaver, for defendant.
1. “A contract without limitation as to space or territory, although limited as to time, not to engage in a particular trade or business, is unenforceable as being against the policy of the law.” Bonner v. Bailey, 152 Ga. 629 (110 S. E. 875), and authorities cited.
2. The principle of law stated in the preceding headnote is not disputed by plaintiff in error, but the latter contends that the contract, properly construed, does contain a limitation as to space and territory. We construe the language as containing no limitation as to space or territory, nor any basis by which a territory can be defined by the aid of parol or extrinsic evidence.

Judgment affirmed.


All the Justices concur.